DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Pages 8-13 regarding the rejection of Claims 1-3, 5, and 7-9 under 35 U.S.C. 102(a)(1) over Sliwa has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
	Applicant’s argument on Pages 14-18 regarding the rejection of Claims 4, 6, and 16 under 35 U.S.C. 103 over Sliwa in view of Lang, Claim 10 under 35 U.S.C. 103 over Sliwa in view of Lipson, Claims 11 and 12 under 35 U.S.C. 103 over Sliwa in view of Eggleton, Claim 13 under 35 U.S.C. 103 over Sliwa in view of Sung, Claim 14 under 35 U.S.C. 103 over Sliwa in view of Nishigaki, and Claim 17 under 35 U.S.C. 103 over Sliwa in view of Andersen has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Lang, Lipson, Sung, and Nishigaki remain applicable to the invention as claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “direct coupling to a surgical tool” (Claim 22) must be shown or the feature(s) canceled from the claim(s). In the specification, applicant discloses “surgical instrument 62,” “holder 61,” (Page 16) and “surgical tool” (Page 12). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on Page 16, the disclosure refers to “holder 62,” which appears to be a minor typo, as the holder was previously introduced as “holder 61.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a control mechanism in Claim 21.
The disclosure merely cites the control mechanism as a means of operating the valve from outside of the patient body (Page 12), but does not provide sufficient, specific structure to perform the recited functions. For purposes of applying prior art, the above recited limitation is interpreted as any type of mechanism used in the art to control the operation of a valve.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function; or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 21, “a control mechanism” is incorporated, which is interpreted under 35 U.S.C. 112(f) according to analysis made of record. “A control mechanism” is described exclusively in terms of the functions it performs, without naming a structure intended to be used, and therefore applicant has not demonstrated possession of that structure.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “a control mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any specific, sufficient structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendlandt (US 20030171664).
	Regarding Claim 1, Wendlandt teaches an ultrasound device insertable into a patient body for in-situ ultrasound imaging, ([0001] “The present invention is directed to the analysis of internal tissue of a patient” and Claim 7 “where in the sensor is an ultrasound transducer.”), the ultrasound device comprising: an ultrasound transducer device having an imaging surface for contacting tissue to be imaged, (Abstract “ draw tissue into a predetermined sensing position for the sensor,” [0023] “The sensors 110, now touching the tissue,” and Claim 7 “where in the sensor is an ultrasound transducer.”), and being attached to a support element, ([0016] “hollow cylindrical distal tip 120”), wherein the support element comprises a gripping surface configured for being at least temporarily affixed to the tissue, ([0019] “As the practitioner rotates the suction adjustment knob 170 and increases the vacuum drawn through the four orifices 100, the tissue to be analyzed is drawn towards the orifices 100 and consequently towards the sensors 110,” [0020] “Once the tissue is released from the orifices 100 the catheter 10 can be removed from the patient or the procedure can be repeated again, as many times as required, for different sections of tissue,” and Fig. 3, re-produced below), the support element surrounding the imaging surface of the ultrasound transducer device in a plane of the imaging surface, (shown in Fig. 3, annotated and re-produced by examiner below), and the gripping surface being made from a deformable material, ([0019] “the distal tip 120 of the catheter 10, which is made from a flexible polymer,” where the gripping surface is located on the distal tip 120 of the catheter 10), wherein the ultrasound device is adapted such that by affixing the gripping surface to the tissue the imaging surface of the ultrasound transducer is brought into close contact with the tissue to image the tissue ([0022] “FIG. 3 is an enlarged view of the distal tip 120 of the catheter 10 after it has been positioned near a tissue 330 within the body of the patient. Inward force arrows 320 are clearly shown” and Fig. 3, re-produced below).

    PNG
    media_image1.png
    277
    542
    media_image1.png
    Greyscale

Fig. 3 of Wendlandt
	
	Regarding Claim 2, Wendlandt teaches all limitations of Claim 1, as discussed above. Furthermore, Wendlandt teaches wherein the support element has a circular, elliptic, or rectangular shape, ([0021] “the distal tip 120 of the catheter 10 has a circular cross-section”), and is configured such that at least sections of the support element can be temporarily affixed to the tissue (as shown in Fig. 3, re-produced above, tissue 330 can be temporarily affixed to the support element through operation of the device).
	Regarding Claim 7, Wendlandt teaches all limitations of Claim 1, as discussed above. Furthermore, Wendlandt teaches wherein the gripping surface comprises at least one suction member to engage the tissue through application of suction to the tissue ([0018] “A suction adjustment knob 170 is rotationally connected to the suction adjustment valve 175. This suction adjustment valve 175 regulates the amount of suction from the vacuum pump (not shown) that will be transferred from the first vacuum channel 165 to the second vacuum channel 155 and eventually to the orifices 100 located in the distal tip 120 of the catheter 10.”).
	Regarding Claim 8, Wendlandt teaches all limitations of Claim 7, as discussed above. Furthermore, Wendlandt teaches wherein the suction member is connectable to a source of suction arranged external to the patient body ([0017] “the vacuum hose 160 is also connected to a vacuum pump, which is not shown, at the other end. This vacuum pump, although not illustrated, may be a 1180 Gomco suction unit”).
	Regarding Claim 17, Wendlandt teaches an ultrasound system insertable into a patient body for in-situ ultrasound imaging, ([0001] “The present invention is directed to the analysis of internal tissue of a patient” and Claim 7 “where in the sensor is an ultrasound transducer.”), the ultrasound imaging system comprising:
	a) an ultrasound transducer device having an imaging surface for contacting tissue to be imaged, (Abstract “ draw tissue into a predetermined sensing position for the sensor,” [0023] “The sensors 110, now touching the tissue,” and Claim 7 “where in the sensor is an ultrasound transducer.”), and being attached to a support element, ([0016] “hollow cylindrical distal tip 120”), wherein the support element comprises a gripping surface configured for being at least temporarily affixed to the tissue, ([0019] “As the practitioner rotates the suction adjustment knob 170 and increases the vacuum drawn through the four orifices 100, the tissue to be analyzed is drawn towards the orifices 100 and consequently towards the sensors 110,” [0020] “Once the tissue is released from the orifices 100 the catheter 10 can be removed from the patient or the procedure can be repeated again, as many times as required, for different sections of tissue,” and Fig. 3, re-produced above), the support element surrounding the imaging surface of the ultrasound transducer device in a plane of the imaging surface, (shown in Fig. 3, annotated and re-produced by examiner above), and the gripping surface being made from a deformable material, ([0019] “the distal tip 120 of the catheter 10, which is made from a flexible polymer,” where the gripping surface is located on the distal tip 120 of the catheter 10), wherein the ultrasound device is adapted such that by affixing the gripping surface to the tissue the imaging surface of the ultrasound transducer is brought into close contact with the tissue to image the tissue ([0022] “FIG. 3 is an enlarged view of the distal tip 120 of the catheter 10 after it has been positioned near a tissue 330 within the body of the patient. Inward force arrows 320 are clearly shown” and Fig. 3, re-produced above); and
	b) an ultrasound console connected to the ultrasound device, wherein the ultrasound console is configured to generate ultrasound images from ultrasound image signals by the ultrasound device ([0025] “The optical sensor 530 is connected to a communication line 590 which links the optical sensor 530 to the proximate end of the endoscope 510 (not shown) and allows the images gathered by the optical sensor 530 to be viewed by the practitioner on a nearby display screen.”).
	It would be obvious to one of ordinary skill in the art at the time of the applicant’s filing to utilize the generated images and display of the second embodiment of Wendlandt because presenting the images to a user allows for a clear indication of what is being imaged, and the user or physician may make a diagnosis or treatment plan from the presented images.

	Regarding Claim 20, Wendlandt teaches all limitations of Claim 7, as discussed above. Furthermore, Wendlandt teaches wherein the at least one suction member comprises a valve configured to control suction pressure ([0018] “This suction adjustment valve 175 regulates the amount of suction from the vacuum pump”).
	Regarding Claim 21, Wendlandt teaches all limitations of Claim 20, as discussed above. Furthermore, Wendlandt teaches wherein the valve is operable based on control from a control mechanism located outside the patient body ([0018] “By turning the suction adjustment knob 170 the suction adjustment valve 175 is opened or closed and the amount of suction drawn through the orifices 100 at the distal tip 120 of the catheter 10 is either concomitantly increased or decreased.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wendlandt (US 20030171664) in view of Willis et al. (US 20030231789).
	Regarding Claim 3, Wendlandt teaches all limitations of Claim 1, as discussed above. However, Wendlandt does not explicitly teach wherein the ultrasound transducer device is slidably attached to the support element such that the ultrasound transducer device can be moved relative to the support element in one direction in the plane of the imaging surface.
	In an analogous ultrasound imaging field of endeavor, Willis teaches an ultrasound device insertable into a patient body for in-situ ultrasound imaging, ([0042] “The imaging device 20 may be constructed for insertion into the body […]. […] The imaging device comprises an imaging element 25, e.g., a rotating ultrasound imager, a phased array ultrasound imager”), wherein the ultrasound transducer device is slidably attached to the support element, ([0053] “the ultrasound transducer 25(a1) may be slid axially within the catheter body 315”), such that the ultrasound transducer device can be moved relative to the support element in one direction in the plane of the imaging surface (as the ultrasound transducer 25(a1) slides in one direction along the catheter body 315, it remains in the plane of the imaging surface).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wendlandt and Willis because the combination advances the imaging capability, allowing the device to imaging along a specific plane. This is advantageous in instances in which the user requires a specific field of view from the device in order for diagnosis or treatment.
Regarding Claim 4, the modified device of Wendlandt teaches all limitations of Claim 3, as discussed above. Furthermore, Wendlandt teaches wherein the support element further comprises a holding member, ([0016] “coupler 180”), configured to secure the ultrasound transducer device against tilting with respect to the surface of the tissue when the gripping surface is affixed thereto ([0016] “These sensors 110 are connected to sensor line 195 which is located within the distal tip 120, the catheter body 190, and the coupler 180.” The coupler 180 is the holding device securing the ultrasound transducer device against tilting with respect to the surface of the tissue when the gripping surface is affixed thereto because of the design of the device of Wendlandt. The sensors 110 (ultrasound transducer device) do not tilt, as the coupler 180 and its various attachments are do not tilt either.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wendlandt (US 20030171664) and Willis et al. (US 20030231789) as applied to Claim 4 above, and further in view of  Glaenzer et al. (US 20120157841).
Regarding Claim 5, the modified device of Wendlandt discloses all limitations of Claim 4, as discussed above. However, the modified device of Wendlandt does not explicitly teach wherein the support element has a rectangular shape and comprises two opposing pairs of legs wherein the ultrasound transducer device is in slidable contact with a first pair of legs and wherein a second pair of legs limits a sliding movement of the ultrasound transducer device.
In an analogous insertable ultrasonic probe field of endeavor, Glaenzer teaches an ultrasound device insertable into a patient body for in-situ ultrasound imaging, ([0013] “During an ultrasonically guided prostate biopsy procedure, once the ultrasonic probe is inserted into the rectum of the patient adjacent the prostate”), wherein the support element, ([0068] “guide portion 32”), has a rectangular shape, (shown in Fig. 5, re-produced below), and comprises two opposing pairs of legs wherein the ultrasound transducer device is in slidable contact with a first pair of legs, ([0068] “The transducer 18 is preferably mounted on a sled 20 which is rigidly coupled to a first connector 22 and slidably coupled to a guide portion 32” and Fig. 5, annotated and re-produced by examiner below), and wherein a second pair of legs limits a sliding movement of the ultrasound transducer device (Fig. 5, annotated and re-produced by examiner below, where the second pair of legs ultimately acts as a stopper to end the movement of the sled 20 and transducer 18.).

    PNG
    media_image2.png
    519
    734
    media_image2.png
    Greyscale

Fig. 5 of Glaenzer
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Glaenzer because the design of the combination ensures that the ultrasound transducer may be positioned specifically where a user intends to image, while also creating a smooth process of doing so, by sliding along a track, rather than a user having to physically reposition the probe each time.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wendlandt (US 20030171664), Willis et al. (US 20030231789), and Glaenzer et al. (US 20120157841), as applied to Claim 5 above, and further in view of Lang et al. (WO 9908597).
Regarding Claim 6, the modified device of Wendlandt teaches all limitations of Claim 5, as discussed above. Furthermore, Glaenzer teaches wherein the two opposing pairs of legs define side faces of a volume accommodating the ultrasound transducer device, the surface of the tissue defining a bottom face of the volume when the support element is attached to the tissue, (shown in Fig. 13, re-produced below, where the first elongate portion 12, which houses guide portion 32, transducer 18, and sled 20, defines the portion of tissue to be imaged by the device). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Glaenzer because the design of the combination ensures that the ultrasound transducer may be positioned specifically where a user intends to image, without a user having to physically reposition the probe each time a new area is to be imaged.
However, the modified device of Wendlandt does not explicitly teach the holding member at least partly closing a top face opposing the bottom face.
In an analogous ultrasound device field of endeavor, Lang discloses a holding member, (Page 12 Lines 24-25 “attachment member 610”), at least partly closing a top face, (which is formed by holding member), opposing the bottom face, (which is the skin or tissue that the ultrasound transducer (600) sits over, as shown in Fig. 6, re-produced below). 

    PNG
    media_image3.png
    276
    391
    media_image3.png
    Greyscale

Fig. 6 of Lang
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lang because when the holding member is at least partly closing a top face opposing a bottom face, it ensures quality imaging technique. This allows an operator to make a clear diagnosis, carry out an examination easily, or to perform a procedure efficiently.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wendlandt (US 20030171664) in view of Belson (WO 2008057566).
Regarding Claim 9, Wendlandt teaches all limitations of Claim 1, as discussed above. However, Wendlandt does not explicitly teach wherein the gripping surface is provided with a bioadhesive to adhere the support element to the tissue.
In an analogous insertable ultrasound imaging device field of endeavor, Belson teaches an ultrasound device insertable into a patient body for in-situ ultrasound imaging, (Abstract “An ultrasound imaging device is delivered into a body lumen by an endoscope or other elongated probe and attached to a tissue wall.”), wherein the gripping surface (Page 8 Line 8 “arms 152, 154”) is provided with a bioadhesive, (Page 8 Lines 4-7 “Extending from each of the two arms 152, 154 […] to hold the incision closure device 150 in place. Alternatively or in addition, the incision closure device 150 may utilize […]  adhesives […] to attach to the tissue wall.” It is understood by one of ordinary skill in the art that an adhesive used to attach a device or surface to a tissue within a patient is bioadhesive, as it needs to be safe for the patient.), to adhere the support element, (incision closure device 150), to the tissue.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Wendlandt and Belson because a bioadhesive grip may provide specific advantageous over suction, in that it does not need to be manually controlled by a user, in addition to the imaging process. Furthermore, utilizing a bioadhesive over suction eliminates the need for extra elements within the device, as suction requires a suction source, as well as a means to control the source and a way to deliver the suction through the device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wendlandt (US 20030171664) in view of Lipson et al. (US 20130106127).
Regarding Claim 10, Wendlandt teaches all limitations of Claim 1, as discussed above. However, Wendlandt does not explicitly teach the gripping surface comprising at least one container which can be brought into contact with the tissue and comprises a granular material, the container being connectable to a source of suction for being evacuated to cause the granular material to jam.
In an analogous gripping field of endeavor, Lipson discloses a gripping surface, ([0088] and Fig. 2 (100)), comprising at least one container, ([0089] and Fig. 2 (3)), which comprises a granular material, ([0089] and Fig. 2 (4)), the container, ([0089] and Fig. 2 (3)), being connectable to a source of suction for being evacuated to cause the granular material to jam, ([0089], [0083] and Fig. 2 (6 and 7)). Although Lipson does not explicitly teach the gripping member to be brought into contact with the tissue, it would have been obvious for the container of Lipson to be brought into contact with the tissue because the container, [0089] and Fig. 2 (3), creates a jamming gripper that can grip many different objects widely varying in shape, weight, and fragility, including a coin, tetrahedron, hemisphere, raw egg, and a foam earplug, demonstrating its wide range of use, as taught by Lipson in [0011]; therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to use the gripping member of Lipson with tissue.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Wendlandt and Lipson because the jamming gripper grip provides the advantage of being able to grip a wide variety of objects with different fragility, such as tissue or bone, which is beneficial in in-situ imaging.

Claims 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wendlandt (US 20030171664) in view of Shturman (US 5331947).
Regarding Claim 11, Wendlandt teaches all limitations of Claim 1, as discussed above. However, Wendlandt does not explicitly teach the support structure configured as an inflatable structure comprising a port for connecting a source of pressure for inflating the structure by inflating a fluid into the support element.
In an analogous ultrasonic imaging field of endeavor, Shturman teaches an ultrasound device insertable into a patient body for in-situ ultrasound imaging, (Abstract, A inflatable sheath for ultrasonic imaging, with a fiber optic endoscope, of a bodily passageway or cavity area of interest.”), the support element is configured as an inflatable structure, (Column 4 Lines 4-6 “the ultrasound catheter positioned within the inflatable sheath 30”), comprising a port, (Column 4 Lines 52-53 “space 38”), for connecting a source of pressure for inflating the structure by introducing a fluid into the support element (Column 4 Lines 60-64 “In order to inflate the inflatable sheath 30, a sonolucent fluid coupling medium is expelled from a syringe 82 through stopcock 84 and tubing 80 into the space 38 between the pushing shaft 60 and the expandable sheath 30 to expand the sheath 30”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Shturman because inflating the support structure of the transducer, in cases where the support structure and transducer are surrounded by the tissue under observation, will engage the surrounding walls, or tissue, so as to improve the coupling between the transducer and the tissue. 
Regarding Claim 12, the modified device of Wendlandt teaches all limitations of Claim 11, as discussed above. Furthermore, Shturman teaches wherein the support element comprises a valve for sealing the port upon having inflated the support element, (Column 4 Line 51-56 “the pushing shaft 60 (and subsequently the ultrasound catheter 20) is introduced into the lumen 38 of the inflatable sheath 30 through a sealable valve 70 which is locked in a valve housing 72 that is screwed tightly on the distal end 74 of a fitting 76 that surrounds the proximal end 39 of the inflatable sheath 30”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Shturman because a valve provides the advantage of controlling the amount of fluid inflation the support element receives, as well as sealing the support element off so that none of the inflation fluid leaks, causing a deflation of the support element.
Regarding Claim 19, the modified device of Wendlandt teaches all limitations of Claim 12, as discussed above. Furthermore, Shturman teaches wherein the valve is configured for single use only, wherein the valve is configured for single use by being configured to only be closed, and not reopened, once the support element is inflated (Column 5 Lines 46-50 “Once the pushing shaft 60 is withdrawn through the sealable valve 70, the distal end segment 32 of the inflatable sheath 30 remains at least partially inflated and anchors the distal portion 32 of the inflatable sheath 30 distally to the distal end 48 of the endoscope 40.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Shturman because this allows the combination to be anchored in a single spot within the region of interest to be imaged, and a user does not have to keep adjusting the device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wendlandt (US 20030171664) in view of Sung et al. (US 20170079519).
Regarding Claim 13, Wendlandt discloses all limitations of Claim 1, as discussed above. However, Wendlandt does not explicitly teach at least one wire or tube connected to one or both of the ultrasound device and the support element and further comprising an access device for establishing an entry into the patient body, wherein the access device comprises a first channel for passing surgical instruments through the access device and a second channel including the at least one wire or tube.
In an analogous ultrasound imaging device field of endeavor, Sung discloses at least one wire or tube, ([0127] and Fig. 19A (1142)), connected to one or both of the ultrasound transducer device, ([0127] and Fig. 19A (1140)), and the support element and further comprising an access device, ([0127] and Fig. 19A (1110)), for establishing entry into a patient body, ([0126]), wherein the access device comprises a first channel, ([0127] and Fig. 19A (1116a)), for passing surgical instruments through the access device, ([0018] “biopsy instrument”), and a second channel, ([0127] and Fig. 19A (1116b)), including the at least one wire or tube.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sung because the ultrasound transducer device used in conjunction with the channels and surgical instrument allow for real-time visualization of a biopsy, or another surgical procedure, as taught by Sung in [0019], which is beneficial to an operator in providing accurate results.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wendlandt (US 20030171664) in view of Nishigaki et al. (US 20170245831).
Regarding Claim 14, Wendlandt discloses all limitations of Claim 1, as discussed above. However, Wendlandt does not disclose a holder configured for holding a surgical instrument such that a tip thereof is arranged in a field of view of the ultrasound transducer device.
In an analogous ultrasound imaging field of endeavor, Nishigaki discloses a holder, ([0040] and Fig. 1 (4)), configured for holding a surgical instrument, ([0040] and Fig. 1 (3)), such that a tip thereof is arranged in a field of view of the ultrasound transducer device ([0004] and [0046] which disclose that the position of the tip portion (3a) of the puncture needle (3) is specified based on a reception signal, which therefore must be within a field of view of the ultrasound transducer).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nishigaki because utilizing the ultrasound image for placement of the tip of the surgical instrument allows the treatment on the target in the subject to be quickly, surely, and readily performed, as taught by Nishigaki in [0004].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wendlandt (US 20030171664) and Shturman (US 5331947) as applied to Claim 12 above, and further in view of Asahina (US 20150025384).
Regarding Claim 18, the modified device of Wendlandt teaches all limitations of Claim 12, as discussed above. However, the modified device of Wendlandt does not explicitly teach wherein the valve is configured to be opened and closed for inflation pressure control, wherein the valve is configured to be opened to allow the support element to be inflated and closed to retain the inflated pressure.
In an analogous ultrasound imaging field of endeavor, Asahina teaches an ultrasound imaging device insertable into a patient for in-situ ultrasound imaging, (Abstract “In embodiments of an ultrasound medical apparatus, main body part includes ultrasound transducer and is inserted into lumen of subject.”), wherein the valve, ([0177] “valve 110d”), is configured to be opened and closed for inflation pressure control, wherein the valve is configured to be opened to allow the support element, ([0072] “inflating part 110b”), to be inflated and closed to retain the inflated pressure ([0177] “The valve 110d is configured so as to close the opening. When the opening is in a closed state, the valve 110d restricts the movement of the fluid supplied inside the inflating part 110b to the outside. That is, while in a closed state, the valve 110d functions to prevent the fluid inside the inflating part 110b from leaking” and [0072] “the inflating part 110b shrinks as a result of discharging fluid that has been filled therein.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Asahina because the combination not only allows for complete control over the inflation of the support element, but also encourages coupling between the ultrasound transducer and the tissue to be imaged, as it ensures the device is adjacent the region of interest by taking up space via inflation of the support element. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wendlandt (US 20030171664) in view of Seitz (US 4877033).
Regarding Claim 22, Wendlandt teaches all limitations of Claim 20, as discussed above. However, Wendlandt does not explicitly teach wherein the valve is operable at the support member via direct coupling to a surgical tool.
In an analogous ultrasound imaging field of endeavor, Seitz teaches an ultrasound imaging device insertable into a patient body for in-situ ultrasound imaging, (Abstract “transvaginal ultrasound probe”), wherein the valve, (Column 8 Line 5 “suction “on-off” valve 48”), is operable at the support member, (Column 8 Line 13 “device 40”), via direct coupling to a surgical tool (Column 8 Line 7 “needle 38” and Fig. 1, re-produced below).

    PNG
    media_image4.png
    467
    479
    media_image4.png
    Greyscale

Fig. 1 of Seitz
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Seitz because the combination allows for a greater number of applications. With both suction and a surgical tool, a greater number of procedures may be carried out, as the coupling to the surgical tool provides an opportunity for IVF procedures, such as that taught in Seitz, or biopsy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793    

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793